Opinion,
Mr. Justice Hand:»
The plaintiff brought his action of ejectment to enforce the specific performance of an alleged contract made under the following circumstances. He claimed to have bought the land of H. P. Krebs, who purchased the land by virtue of the following receipt, to wit :
“ Pittsburgh, February 12,1887.
“Received from H. P. Krebs, Esq., one thousand dollars, being the first payment on account of five thousand dollars, the price to be paid me for a lot of ground fronting about 190 foot on the P. R. R. in the 21st ward, Pittsburgh, Pa.
(Signed) “ Thomas K. Davison.”
The plaintiff offered to show that the receipt was accompa*302nied by two pencil drafts which outlined the property and noted frontage of one hundred and ninety feet on P. R. R., also gave distance back to alley on one side and. distance to Frankstown avenue on the other side. The other draft gave location of P. R. R. frontage thereon, distance back to an alley bounding the lot, also distance from railroad to Frankstown avenue, also location of adjoining property owned by William Holmes and other property of Davison. The drafts were not, either of them, attached to the receipt, nor were they referred to, nor was the receipt referred to in the drafts. No date or signature was upon the drafts. They were mere pencil sketches such as could be made or altered at any time without detection. It may be admitted, for the sake of the argument,- that if the drafts had been attached properly or referred to in the receipt in such shape as to identify them, that a surveyor could locate the land, being assisted by sufficient evidence to make a starting-point on the ground, or, in other words, to apply a complete description to the land on the ground.
On the trial of the case the plaintiff offered in evidence the receipt, and the two drafts severally and together, with an offer to show by parol testimony that the land described in the receipt applies to the land described in the praecipe and writ. Also, that Davison had no other real estate in the Twenty-first ward of the city of Pittsburgh. Also, a tender of the balance of purchase money. The court rejected the evidence.
In this the court were right. The statute of frauds requires that such a sale of land as was attempted, must be in writing. It cannot be by parol. It is by parol if it requires verbal testimony to prove any essential part of it. In this case the land could not be identified or described without parol testimony. The receipt did not help the draft, nor the draft the receipt. One could have been made for one person, the other for another : the receipt could travel over any piece of land in the ward, and the draft could describe any part of a tract which might have been the subject-matter of negotiation. The two were in no way tied together, and to attempt to join them by parol evidence, would open the door which is shut by the statute. Among numerous authorities, we refer to Hammer v. McEldowney, 46 Pa. 334, and to the language of Lowrie, C. J., in Ferguson v. Staver, 33 Pa. 413.
The judgment in this ease is affirmed.